DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: the abbreviation of LiFSI in line 3 has not been used before, and should be corrected to either a) the full name, or b) kept the same while adding the abbreviation in a previous claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the organic solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the organic phase separated from the aqueous solution extracted in step a)… " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no organic phase separation in step a (see claim 1 step a, “addition of deionized water to dissolve and extract lithium bis(fluorosulfonyl)imide salt, forming an aqueous solution of said salt”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (US 2016/0019797) in view of Coleman et al. (US 2012/0289693).
Regarding claim 1, Maekawa discloses a method for producing disulfonylamine alkali metal salt (abstract). A butyl acetate solution (organic solvent S1) containing ammonium di(fluorosulfonyl)amine is mixed with lithium hydroxide monohydride, and heated under reflux to make LFSI (lithium di(fluorosulfonyl)amine) [also known as lithium bis(fluorosulfonyl)imide] ([0056]). Next, butyl acetate (organic solvent S2) and water is added (step a), and an extraction is performed (step b). The organic phase and the water phase were separated, and the organic phase was subjected to two [more] extractions (step b, repeated at least once) ([0056]). The organic phase was then placed in a rotary evaporator, and concentrated down to an LFSI concentration (step c) ([0056]). Methylene chloride was added to the concentration LFSI solution, to thereby precipitate crystals (optional step d) ([0056]). 
With regards to the organic solvent S2 forms an azeotropic mixture with water, Maekawa does not explicitly disclose this limitation. However, Maekawa teaches using butyl acetate ([0056]) which is an ester. In addition, the instant specification states “preferably, the organic solvent S2 is butyl acetate” in published paragraph [0054]. Therefore, because the instant specification states that butyl acetate can be used as the organic solvent S2, and because Maekawa teaches butyl acetate, the butyl acetate also forms the azeotropic mixture with water.
While Maekawa discloses that water is added ([0056]) and teaches that the object of the invention is to produce a high-purity disulfonylamine alkali metal salt ([0001]), Maekawa does not explicitly disclose the water being deionized water.
Coleman teaches extraction of carboxylic acid with tin compounds (abstract). Water is used as a wash in two different steps in order to extract/remove compounds and salts/ions ([0031], [0034]). In an embodiment, deionized water is used as the water for washing ([0078]). Therefore, Coleman establishes that deionized water is used for washing and for extraction of compounds, salts, and/ions to purify a product ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the deionized water for washing/extraction as taught by Coleman with the water used for extraction of Maekawa for the purpose of removing compounds and salts or other ions (impurities).
Regarding claim 3, modified Maekawa discloses all of the claim limitations as set forth above. Maekawa teaches that 41.8 g of ammonium di(fluorosulfonyl)amide is used with 15.9 g of lithium hydroxide monohydride ([0056]); therefore, if the ammonium di(fluorosulfonyl)amide and lithium hydroxide monohydride were entirely used to make lithium bis(fluorosulfonyl)imide salt, the maximum amount could not exceed 57.7 g. An amount of 30 ml of water (30 g) is added ([0056]). Therefore, the 30 g of water is greater than or equal to a third of the maximum amount of lithium bis(fluorosulfonyl)imide of 57.7 g (30 g > 19.2 g [57.7/3]).
Regarding claims 4-5, modified Maekawa discloses all of the claim limitations as set forth above. Maekawa teaches using butyl acetate, which is an ester, as an initial solvent (organic solvent S1) and as the additional solvent (organic solvent S2) ([0056]).
Regarding claim 6, modified Maekawa discloses all of the claim limitations as set forth above. While Maekawa teaches that 100 ml of butyl acetate and 30 ml of water is used with further additions of water (2x10 ml) ([0056]); Maekawa does not explicitly disclose in which the organic solvent S2/water mass ratio, during an extraction, ranges from 1/6 to 1/1. However, Maekawa teaches the extraction also removes water-soluble components during the extractions ([0056]). 
Therefore, as the amount of water-soluble components removed is a result of the amount of water applied, the total amount of water (and therefore the organic solvent S2/water mass ratio) would have been considered a result effective variable. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the amount of water (and consequentially the mass ratio of organic solvent S2/water during extraction), including the range from 1/6 to 1/1, in the extraction of Maekawa for the purpose of balancing the amount of water-soluble components removed per step, and amount of water that has to be removed for subsequent concentration and crystallization. 
Regarding claim 7, modified Maekawa discloses all of the claim limitations as set forth above. Maekawa teaches that after the concentration step (c), the concentration of LFSI is 58.8% by mass ([0056]). Therefore, in a step between the concentration step c and the extraction step (b), the mass content of LiFSI is less than 60% because the final concentration leaves 58.8% by mass LiFSI.
While Maekawa does not explicitly disclose the lower limit as above 20% by mass, consider the following: as the initial mass content of LiFSI affects the extraction (lower initial amount, lower viscosity) and overall concentrating steps (lower initial amount, greater amount of concentrating), the precise amount of initial mass would have been considered a result effective variable by one having ordinary skill in the art.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the amount of LiFSI before extraction by varying the amount of solvents (including to have the mass amount of LiFSI between 20% and 60%) in the process of Maekawa for the purpose of balancing the ease of the extraction step and the time/cost of the concentration step.
Regarding claim 8, modified Maekawa discloses all of the claim limitations as set forth above. While Maekawa discloses concentration via an evaporator ([0056]), Maekawa does not disclose in the embodiment during the concentration (step c) the organic phases formed during step b are pooled and concentrated by evaporation at a temperature between 30C and 100C, and at a pressure of between 200 mbar abs and 0.5 mbar abs.
However, Maekawa discloses in a different embodiment, placing the resulting organic phase from extraction into a reaction vessel where it is refluxed under reduce pressure at a temperature of 35C and an absolute pressure of 10.66 to 13.33 kPa (106.6 to 133.3 mbar) ([0054]). Therefore, Maekawa discloses an alternative method for concentrating, and establishes equivalency between concentrating using an evaporator or concentration using a reaction vessel that is refluxed. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the evaporator with a reflux vessel under the disclosed conditions (temperature 35C, absolute pressure between 106.6 to 133.3 mbar) as taught by Maekawa because Maekawa teaches both methods as suitable for removing water in the step of concentration lithium bis(fluorosulfonyl)imide salt, and one of ordinary skill in the art would have expected similar results.
Regarding claim 9, modified Maekawa discloses all of the claim limitations as set forth above. Maekawa discloses that an extraction takes place ([0056]), and does not disclose reintroducing the extracted components. Therefore, Maekawa suggests not reintroducing the phase separated into the subsequent steps b to d of the process.
Regarding claim 10, modified Maekawa discloses all of the claim limitations as set forth above. While Maekawa teaches that the end of the concentration step the LFSI concentration is 58.8% by mass ([0058]), Maekawa does not explicitly the lithium bis(fluorosulfonyl)imide salt obtained on conclusion of step c comprises less than 10% by weight of residual solvent.
However, as the cost and time required for concentration increases as the amount of solvent to be removed via concentration increases, the precise amount of residual solvent after concentration would have been considered a result effective variable to a person of ordinary skill in the art.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the relative amount of residual solvent (including the amount of less than 10% by weight) from concentration in the step of concentration lithium bis(fluorosulfonyl)imide as taught by Maekawa to obtain the desired balance between cost and time.
Regarding claim 11, modified Maekawa discloses all of the claim limitations as set forth above. While Maekawa discloses crystallization of lithium bis(fluorosulfonyl)imide after the concentration step ([0056]), Maekawa does not explicitly disclose wherein the crystallization occurs under cold conditions at a temperature of less than or equal to 25C, optionally in an organic solvent S3 chosen from chlorinated solvents, and aromatic solvents, said salt optionally being recovered by filtration.
However, Maekawa teaches the solution is concentrated at a temperature of 0 to 50C, and the liquid temperature is limited to those temperatures, and that by limiting to those temperature, a high-purity salt can be obtained which contains no impurities generated as a result of thermal degradation ([0047]). That is, Maekawa suggests that the temperature of the resulting concentrate is between 0-50C, in the step leading into the crystallization. 
Because Maekawa suggests this temperature in the step immediately before the crystallization, and because Maekawa desires to obtain a high-purity salt without impurities from thermal degradation (i.e. without using high temperatures), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this same concentration temperature range of 0-50C as the temperature range of crystallization which also uses a liquid ([0051]) in order to prevent impurities from thermal degradation. In addition, it would have been obvious to one having ordinary skill in the art to select the range of 0-25C within the range of 0-50C because such temperatures are within room temperature.
In addition, the resulting crystals are washed with methylene chloride (organic solvent S3, chlorinated solvent), and is filtered ([0056]).

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (US 2016/0019797) in view of Coleman et al. (US 2012/0289693), as applied to claim 1 above, and further in view of Sato et al. (US 2013/0068991).
Regarding claim 2, modified Maekawa discloses all of the claim limitations as set forth above. While Maekawa teaches making, drying, and purifying lithium bis(fluorosulfonyl)imide (abstract, [0056]), modified Maekawa does not explicitly disclose the process comprising step a’) of concentration of said aqueous solution.
Sato discloses an alkali metal salt of fluorosulfonyl imide and a reduced content of specific impurities and water content (together considered “a composition C”) (abstract). In a specific example (Example 2-1), Sato discloses a lithium bis(fluorosulfonyl)imide ([0132]) (LiFSI) having a small amount of impurities, including water in an amount of 68 ppm (see Table 3). Sato also teaches removing solvent from the reaction solution and can be performed by a bubbling method and/or a thin film distillation method ([0020]). That is, Sato teaches two concentration steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second concentration step as taught by Sato with the method of Maekawa for the purpose of reducing the amount of solvent in the manufacturing and thereby reduce content of specific impurities and water.
Regarding claim 12, modified Maekawa discloses all of the claim limitations as set forth above. While Maekawa teaches making, drying, and purifying lithium bis(fluorosulfonyl)imide (abstract, [0056]), modified Maekawa does not explicitly disclose the process leads to a lithium bis(fluorosulfonyl)imide salt having a mass content of water of less than or equal to 45 ppm by mass relative to the total mass of said salt.
Sato discloses an alkali metal salt of fluorosulfonyl imide and a reduced content of specific impurities and water content (together considered “a composition C”) (abstract). In a specific example (Example 2-1), Sato discloses a lithium bis(fluorosulfonyl)imide ([0132]) (LiFSI) having a small amount of impurities, including water in an amount of 68 ppm (see Table 3). While Sato in Example 2-1 does not explicitly disclose the composition having between 5 ppm and 45 ppm by mass of water relative to the total mass of the composition, Sato teaches the water content in the alkali metal salt is preferably 100 ppm or less, and preferably as small as possible, and preferably substantially 0 ppm ([0035]). Sato further states “a reduction in an amount of water to 0 ppm may be difficult technically, and may not be preferred economically” but “water contained in the solid alkali metal salt of fluorosulfonyl imide is for a cause of corrosion of not only fluorosulfonyl imide but also constituent members in devices which use [the imide]” ([0035]). That is, Sato establishes that the amount of water is a result effective variable because residual water causes corrosion of the imide and the device but removing water is expensive [economical]. Also, Sato teaches that the salt can be dried by thin film distillation method and can be performed under reduced pressure ([0020], [0083]); which is the same method [thin-film evaporator, and under reduced pressure] as described by the instant specification at published paragraph [0010] and [0068].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the relative amount of water (including in the range of 5 ppm and 45 ppm) to imide of Maekawa using the teaching of Sato to obtain the desired balance between corrosion (of the imide and the device) and manufacturing costs by adjusting the drying conditions.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (US 2016/0019797) in view of Coleman et al. (US 2012/0289693), as applied to claim 1 above, and further in view of Schmidt et al. (FR 3020060, see English language equivalent US 2017/0047607).
Regarding claim 13, modified Maekawa discloses all of the claim limitations as set forth above. While modified Maekawa teaches making, drying, and purifying lithium bis(fluorosulfonyl)imide (abstract, [0056]) of claim 1, modified Maekawa does not explicitly disclose wherein the lithium bis(fluorosulfonyl)imide salt is made by the steps of i: synthesis of bis(chlorosulfonyl)imide from sulfamic acid, ii: fluorination of bis(chlorosulfonyl)imide to bis(fluorosulfonyl)imide, iii: preparation of the alkali metal or alkali-earth metal salt of bis(fluorosulfonyl)imide by neutralization of the bis(fluorosulfonyl)imide, and iv: cation exchange to obtain a lithium bis(fluorosulfonyl)imide salt.
Schmidt discloses a method of preparing lithium bis(fluorosulfonyl)imide salt (abstract). The method involves using sulfamic acid to make bis(chlorosulfonyl)imide ([0149]), fluorinating the compound ([0071]), neutralization ([0073]), and cation exchange ([0075]). Schmidt teaches this method allows for the making of the compound at an industrial scale, and without entailing excessive cost ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing lithium bis(fluorosulfonyl)imide salt (including using sulfamic acid, fluorination, neutralization, and cation exchange) as taught by Schmidt with the process of Maekawa for the purpose of making the compound at an industrial scale and without entailing excessive cost.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (US 2016/0019797) in view of in Coleman et al. (US 2012/0289693) and Schmidt et al. (FR 3020060, see English language equivalent US 2017/0047607), as applied to claim 13 above, and further in view of Sato et al. (US 2013/0068991).
Regarding claim 14, modified Maekawa discloses all of the claim limitations as set forth above. While Maekawa teaches making, drying, and purifying lithium bis(fluorosulfonyl)imide (abstract, [0056]), modified Maekawa does not explicitly disclose the process leads to a lithium bis(fluorosulfonyl)imide salt having a mass content of water of less than or equal to 45 ppm by mass relative to the total mass of said salt.
Sato discloses an alkali metal salt of fluorosulfonyl imide and a reduced content of specific impurities and water content (together considered “a composition C”) (abstract). In a specific example (Example 2-1), Sato discloses a lithium bis(fluorosulfonyl)imide ([0132]) (LiFSI) having a small amount of impurities, including water in an amount of 68 ppm (see Table 3). While Sato in Example 2-1 does not explicitly disclose the composition having between 5 ppm and 45 ppm by mass of water relative to the total mass of the composition, Sato teaches the water content in the alkali metal salt is preferably 100 ppm or less, and preferably as small as possible, and preferably substantially 0 ppm ([0035]). Sato further states “a reduction in an amount of water to 0 ppm may be difficult technically, and may not be preferred economically” but “water contained in the solid alkali metal salt of fluorosulfonyl imide is for a cause of corrosion of not only fluorosulfonyl imide but also constituent members in devices which use [the imide]” ([0035]). That is, Sato establishes that the amount of water is a result effective variable because residual water causes corrosion of the imide and the device but removing water is expensive [economical]. Also, Sato teaches that the salt can be dried by thin film distillation method and can be performed under reduced pressure ([0020], [0083]); which is the same method [thin-film evaporator, and under reduced pressure] as described by the instant specification at published paragraph [0010] and [0068].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the relative amount of water (including in the range of 5 ppm and 45 ppm) to imide of Maekawa using the teaching of Sato to obtain the desired balance between corrosion (of the imide and the device) and manufacturing costs by adjusting the drying conditions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 8, 11, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-16  of copending Application No. 17/058730 (reference application) (published as US 2021/0214239). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a process for drying and purifying a lithium bis(fluorosulfonyl)imide salt in solution in an organic solvent S1, the process including the steps a) addition of deionized water, a’) optional concentration, b) extraction of lithium bis(fluorosulfonyl)imide with an organic solvent S2, repeated at least once, c) concentration by evaporation, and step d) optionally, crystallization of the lithium bis(fluorosulfonyl)imide salt (claim 4). The conflicting claims further teach the step a’) (claim 4), types of organic solvents (claim 12), temperature and pressure of steps b and c (claim 13-17), process for manufacturing a lithium bis(fluorosulfonyl)imide salt (claim 18).
While the conflicting claims do not explicitly disclose in step b, extraction with an organic solvent S2 forming an azeotropic mixture, the conflicting claims teach that the organic solvent is chosen from organic carbonates, ethers and esters, and mixtures thereof (claim 12), which overlaps with the claimed esters and ethers of claim 4. Therefore, because the conflicting claims discloses overlapping compositions, it is considered that the conflicting claims also meet the limitations of the azeotropic mixture with water because the organic solvent S2 can be the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/358819 (reference application) (published as US 2021/0323823). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a process for drying and purifying a lithium bis(fluorosulfonyl)imide salt in solution in an organic solvent S1, the process including the steps a) addition of deionized water, a’) optional concentration, b) extraction of lithium bis(fluorosulfonyl)imide with an organic solvent S2, repeated at least once, c) concentration by evaporation, and step d) optionally, crystallization of the lithium bis(fluorosulfonyl)imide salt (claim 1). The conflicting claims further teach the step a’) (claim 2), ratios of deionized water to lithium bis(fluorosulfonyl)imide salt in organic solvent S1 (claim 3), types of organic solvents (claims 4-5), ratios of organic solvent S2/water (claim 6), mass content of LiFSI (claim 7) temperature and pressure of steps b and c (claim 1 and 8-9), subsequent steps (claim 11), ppm of salt (claim 13), process for manufacturing a lithium bis(fluorosulfonyl)imide salt (claim 14).
While the conflicting claims do not explicitly disclose in step b, extraction with an organic solvent S2 forming an azeotropic mixture, the conflicting claims teach that the organic solvent is chosen from organic carbonates, ethers and esters, and mixtures thereof (claim 4), which overlaps with the claimed esters and ethers of claim 4. Therefore, because the conflicting claims discloses overlapping compositions, it is considered that the conflicting claims also meet the limitations of the azeotropic mixture with water because the organic solvent S2 can be the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725